DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 8 is construed to be indefinite because the recitation “highly reflective member” does not clearly define the meets and bounds of “highly” and the specification does not give clarity to that recitation.  Since claims 9-14 are dependent upon an indefinite claim, either directly or indirectly, those claims are construed to be indefinite by dependency.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Shami et al. (US 8,387,271) in view of Routledge (US 3,594,915).  The claims are reasonably and broadly construed, in light of the accompanying specification, to be disclosed by Shami as teaching:
a hair drier (see title and abstract), comprising: 
a cover body 500 that is provided at an air outlet 505 of a blower main body having an air inlet and the air outlet and that is configured to cover a portion of a head of a user (expressly shown in figures 15, 16), 
the cover body having a facing surface that faces the head of the user in a state where the cover body is covering at least the portion of the head of the user, the facing surface being (i) provided with at least one LED light-emitting section 165 configured to emit LED light to a scalp of the head (expressly disclosed at column 17 liens 18-27).  Shami also discloses the claim 9 feature wherein the cover body is provided with a head stimulating body configured to stimulate the head of the user in a state where the cover body is covering the head of the user (expressly disclosed at column 1 lines 35-41 of Shami), the claim 12 feature wherein a supporting plate supporting is attachable to and detachable from the cover body (expressly shown in figures 6, 12, of Shami), the claim 13 feature wherein the cover body is attachable to and detachable from the blower main body, and the cover body is provided with an electric power supplying section configured to supply electric power to the at least one LED light-emitting section in a state where the cover body is detached from the blower main body (expressly shown in figures 12, 14A of Shami), the claim 14 feature wherein the cover body and the blower main body are connectable with each other with use of a flexible connection section (expressly shown in figures 6, 7, 12, 13 of Shami).  Shami discloses the claimed invention, except for the feature of a highly reflective member. Routledge, another hair dryer, discloses that feature at column 2 lines 34-37.  It would have been obvious to one skilled in the art to combine the teachings of Shami with the teachings of Routledge for the purpose of heat reflecting and regulating flow of thermal energy from a heat source to hair.  Furthermore, Shami in view of Routledge discloses the claimed invention, except for the claims 10-12 lens.  It would have been an obvious matter of design choice to recite that feature, since the teachings of Shami in view of Routledge would perform the invention as claimed regardless of that feature and applicants have not claimed or specified the criticality of that feature as being necessary for patentability.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 8-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5-8 of U.S. Patent Application No. 16/647,056. Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been an obvious matter of design choice to include the current application claim feature of a highly reflective member, since applicants’ other application would perform the invention as claimed, regardless of that feature and applicants have not claimed or specified the criticality of that feature as being necessary for patentability.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Other prior art references cited with this application may teach one or more claim features, but do not rise to a level of anticipation or obviousness, such that a rejection would be proper or reasonable under current Office practice and procedure.  References A, B, N, O, P, cited with this action, are patent publications from the same inventive entity as the current application.  References C, D, E, F, G, H, cited with this action may teach one or more claim features of a hair dryer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN MICHAEL GRAVINI whose telephone number is (571)272-4875. The examiner can normally be reached M-Th 5:30 am to 5:00 (mid day flex) first F 6:00 am t0 11:00 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on 571 272 3607. Examiner’s other supervisor within the same art unit include Mary McManmon who can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Wednesday, April 27, 2022
/STEPHEN M GRAVINI/Primary Examiner, Art Unit 3753